Case 0:20-cv-61912-DPG Document 43 Entered on FLSD Docket 11/11/2020 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 0:20-cv-61912-DPG


      LARRY KLAYMAN,

                            Plaintiff,

                    v.

      INFOWARS, LLC, et al.,

                        Defendants.
      __________________________________/

                        DEFENDANT DAVID JONES’S OPPOSITION
                       TO PLAINTIFF’S MOTION TO TRANSFER TO
             U.S. DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS

           Before this Court entertains Plaintiff’s request to transfer this case to the U.S. District Court

  for the Western District of Texas, Plaintiff should have to explain why he needs to pursue this case

  at all when he is already pursuing a previously filed action (Case No. 1:20-cv-298-LY) against the

  same Defendants involving the same allegations and claims in the Western District of Texas. In

  the case of Roger Stone, Plaintiff is pursuing two previously filed, identical cases—the Texas case

  and a Broward County Circuit Court case (Klayman v. Stone, Case No. CACE 19-002672, filed

  Feb. 5, 2019). 1 Although Plaintiff claims that transfer “would work an efficiency of judicial and

  private resources,” an even greater efficiency would involve Plaintiff pursuing—at most—only

  one lawsuit against Dr. Jones and the other Defendants over the same allegations and claims.



  1
    The instant case is identical to the case assigned to the Honorable Roy K. Altman of this Court
  (Case No. 9:20-cv-80614-RKA) that Plaintiff voluntarily dismissed on April 14, 2020 in response
  to Judge Altman’s Order requiring Plaintiff to “remove all references to irrelevant, conclusory,
  and scandalous material” in his Complaint or face dismissal. By dismissing and refiling this action,
  Plaintiff has effectively forum-shopped to a different judge in this Court, which should not be
  permitted.
Case 0:20-cv-61912-DPG Document 43 Entered on FLSD Docket 11/11/2020 Page 2 of 7




         Defendant David Jones opposes Plaintiff’s Motion to Transfer because Plaintiff has failed

  to offer any explanation for his pursuit of two identical lawsuits simultaneously. In addition, to the

  extent Mr. Stone is considered a Defendant even though he was not properly served, the case

  cannot be transferred to the Western District of Texas because it could not have been brought there

  against a Florida citizen who does not appear to have minimum contacts with Texas and who has

  opposed transfer.

         Because Dr. Jones is not subject to the jurisdiction of this Court, as established in his

  pending Motion to Dismiss for Lack of Jurisdiction and Failure to State a Claim (ECF 14), the

  Court should dismiss Dr. Jones from this action, rather than requiring him to defend two identical

  cases in which he is not alleged to have done anything to Plaintiff. Alternatively, the Court should

  dismiss Plaintiff’s claims against Dr. Jones for failure to state a claim.

                                           BACKGROUND

         The case currently in the Western District of Texas was filed by Plaintiff on behalf of

  himself and Jerome Corsi originally in the U.S. District Court for the District of Columbia on

  March 7, 2019. That case was transferred to the Western District of Texas on March 10, 2020,

  pursuant to 28 U.S.C. § 1406(a) due to improper venue in D.C. The case involves the same

  allegedly defamatory statements by Defendant Roger Stone about Plaintiff on January 18, 2019

  that are at issue in this action, along with other allegedly defamatory statements about Dr. Corsi.

  None of these statements is alleged to have been made or disseminated by Dr. Jones, who does not

  belong in either lawsuit, as he is not alleged to have done anything wrong. Plaintiff amended his

  Texas Complaint on July 29, 2020 to add Roger Stone as a Defendant.

         On April 8, 2019, Dr. Jones and the other Defendants moved to dismiss Plaintiff’s Texas

  action when it was still in D.C. When the case was transferred to Texas on March 10, 2020, the



                                                    2
Case 0:20-cv-61912-DPG Document 43 Entered on FLSD Docket 11/11/2020 Page 3 of 7




  12(b)(6) motion, which had been fully briefed, was transferred with it. While that motion was

  pending, Plaintiff filed an Amended Complaint on July 29, 2020, mooting Defendants’ 12(b)(6)

  motion directed at the original Complaint. Defendants have since refiled 12(b)(6) motions to

  dismiss the Texas Amended Complaint that are now fully briefed and pending adjudication.

         While Plaintiff’s litigation was pending in the Western District of Texas, on April 8, 2020,

  Plaintiff sued the same Defendants on the same allegations and claims in this Court (Case No.

  9:20-cv-80614-RKA). The case was assigned to the Honorable Roy K. Altman, who, sua sponte,

  found Plaintiff’s Complaint to be a shotgun pleading, and ordered Plaintiff to replead his claims

  or face dismissal. Rather than complying, Plaintiff voluntarily dismissed the case, and, on April

  28, 2020, refiled this case in the Circuit Court for Broward County. On September 18, 2020, this

  case was removed from the Broward County Circuit Court. It involves the same allegations and

  claims as the case Plaintiff filed on April 8, 2020 that was assigned to Judge Altman. However, it

  was not assigned back to Judge Altman even though the cases are virtually identical.

         On October 9, 2020, Dr. Jones moved to dismiss the instant action for lack of personal

  jurisdiction and failure to state a claim (ECF 14). Although Plaintiff failed to allege a prima facie

  case for jurisdiction in his Complaint, necessitating dismissal on that basis alone, Dr. Jones also

  submitted a comprehensive Declaration (ECF 14-1), denying any contact with Florida, or any

  conduct in or directed to Florida upon which jurisdiction could be based. In response, Plaintiff

  failed to offer any evidence to rebut Dr. Jones’s sworn statement denying any basis for jurisdiction

  in Florida, where he hasn’t been in over 10 years. (See D. Jones Reply Br. (ECF 40).)




                                                   3
Case 0:20-cv-61912-DPG Document 43 Entered on FLSD Docket 11/11/2020 Page 4 of 7




                                            ARGUMENT

  I.     The Court Should Dismiss Dr. Jones for Lack of Personal Jurisdiction Rather Than
         Forcing Him to Defend Two Identical, Meritless Actions

         In the case of Dr. Jones, the most appropriate and simplest action under the current

  circumstances is for the Court to dismiss him from this case for lack of personal jurisdiction.

  Plaintiff has failed to allege a basis for jurisdiction against Dr. Jones and has failed to offer any

  evidence to rebut Dr. Jones’s uncontroverted Declaration denying any basis for jurisdiction.

         Since Plaintiff is already pursuing an identical action against Dr. Jones in the Western

  District of Texas where Dr. Jones resides, it is impossible to conceive of how dismissing Dr. Jones

  from this action for lack of jurisdiction will negatively impact Plaintiff, who has never offered an

  explanation as to why he needs to simultaneously pursue identical claims involving identical

  allegations against Dr. Jones and the other Defendants in multiple actions.

  II.    Section 1404(a) Prohibits Transfer to the Western District of Texas

         Plaintiff’s Motion is premised on 28 U.S.C. § 1404(a), which provides, “For the

  convenience of parties and witnesses, in the interest of justice, a district court may transfer any

  civil action to any other district or division where it might have been brought or to any district or

  division to which all parties have consented.” (Emphasis added.)

         Although Mr. Stone was never properly served, to the extent he is considered a Defendant,

  section 1404(a) prohibits transfer to the Western District of Texas because Mr. Stone is a citizen

  of Florida who does not appear to be subject to personal jurisdiction in Texas. As a result, this

  action could not have been brought against Mr. Stone in Texas if he is not subject to personal

  jurisdiction there. Grynberg v. Ivanhoe Energy, 490 F. App’x 86, 106 (10th Cir. 2012) (affirming

  denial of transfer where plaintiff failed to show that transferee court would have personal

  jurisdiction over all defendants); Wright & Miller, Federal Practice & Procedure § 3845 (“In suits


                                                   4
Case 0:20-cv-61912-DPG Document 43 Entered on FLSD Docket 11/11/2020 Page 5 of 7




  against multiple defendants, transfer is proper only to a district in which all of them are subject to

  personal jurisdiction and in which venue is proper for an action against all of them.”).

         While section 1404(a) allows for transfer with the consent of all parties, Mr. Stone (among

  others) opposes transfer of this case to Texas. (Other Defs. Opp. to Mot. to Transfer (ECF 36).)

  III.   Dr. Jones Opposes Transfer to the Central District of California

         In their Opposition, the other Defendants say that “if the Court is inclined to transfer, [they]

  request a transfer to the Central District of California where Klayman is located.” (Other Defs.

  Opp. at 4 (ECF 36).) Dr. Jones does not oppose a transfer to the Central District of California as

  long as he is not included in that transfer. As with Florida, Dr. Jones is not subject to personal

  jurisdiction in California. Thus, as with Mr. Stone and Texas, any transfer to the Central District

  of California pursuant to § 1404(a) cannot include Dr. Jones because an action could not have been

  brought against him there and he does not consent to having this action transferred there to the

  extent it includes him.

         The simplest way to avoid this concern is to dismiss Dr. Jones from this action for lack of

  personal jurisdiction or failure to state a claim. If the remaining parties then want to have the case

  heard in the Central District of California, there will be no legal obstacle to transferring it there.

                                            CONCLUSION

         Rather than transferring this action to the Western District of Texas, where Plaintiff is

  pursuing an identical lawsuit against the same Defendants and where transfer cannot occur to the

  extent it includes Mr. Stone, the Court should dismiss Dr. Jones from this action for lack of

  personal jurisdiction or failure to state a claim against him, as discussed in detail in Dr. Jones’s

  pending Motion to Dismiss (ECF 14), which has been fully briefed.

  Dated: November 11, 2020



                                                     5
Case 0:20-cv-61912-DPG Document 43 Entered on FLSD Docket 11/11/2020 Page 6 of 7




                                     Respectfully submitted,


                                     /Walter J. Taché
   David S. Wachen                   Walter J. Taché, Esq.
   Admitted Pro Hac Vice             Florida Bar No. 028850
   david@wachenlaw.com               wtache@tachebronis.com
   WACHEN LLC                        service@tachebronis.com
   11605 Montague Court               TACHE, BRONIS, CHRISTIANSON & DESCALZO, P.A.
   Potomac, MD 20854                 150 S.E. 2 Avenue, Suite 600
   (240) 292-9121                    Miami, Florida 33131
   (f) (301) 259-3846                (305) 537-9565
                                     (f) (305) 537-9567

                      COUNSEL FOR DEFENDANT DAVID JONES




                                        6
Case 0:20-cv-61912-DPG Document 43 Entered on FLSD Docket 11/11/2020 Page 7 of 7




                                    CERTIFICATE OF SERVICE

          On November 11, 2020, I caused the foregoing to be filed electronically using the Court’s

  electronic case filing system. Notice of this filing will be sent to counsel of record using the Court’s

  electronic notification system.




                                                  s/ Walter J. Taché
                                                  Walter J. Taché




                                                     7
